Citation Nr: 0837359	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-18 622	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

3.  Entitlement to an effective date earlier than April 30, 
2005, for the grant of service connection for right ear 
hearing loss.

4.  Entitlement to an effective date earlier than April 30, 
2005, for the grant of service connection for tinnitus.

5.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had honorable active military service from July 
1982 to November 1982, and from June 1987 to June 13, 1999.  
In a November 2003 Administrative Decision, the Department of 
Veterans Affairs (VA) determined that the veteran's period of 
service from June 9, 1987, to June 13, 1999, is considered 
honorable for VA purposes, but that his service from June 14, 
1999, to July 23, 2003, is a bar to all VA benefits.  The 
veteran has not challenged the November 2003 decision.

In an August 2004 rating decision, the VA Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania 
denied service connection for bilateral pes planus.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  In an October 2005 rating decision, the RO 
in Cleveland, Ohio granted service connection for right ear 
hearing loss and for tinnitus, assigning respective 
noncompensable and 10 percent evaluations effective April 30, 
2005.  The rating action also denied service connection for 
psychiatric disability other than PTSD.  The veteran appealed 
the October 2005 rating decision (as to the proper effective 
dates for right ear hearing loss and tinnitus, and as to 
service connection for psychiatric disability) to the Board.  
The Cleveland RO has retained jurisdiction over the case 
since that time.  In a February 2007 rating decision, the RO 
denied the veteran's application to reopen the issue of 
service connection for PTSD; he thereafter appealed that 
decision to the Board.

The veteran testified before the undersigned at a hearing 
held at the RO in July 2008.  He submitted additional 
evidence in connection with the hearing, for which he 
provided a waiver of initial RO consideration of the 
evidence.
The veteran was issued a statement of the case in April 2005 
addressing the issues involving the veteran's service-
connected asthma, hypertension, headaches and sinusitis; as 
well as the issues of service connection for Achilles 
tendonitis, bilateral knee disability, residuals of a left 
foot crush injury, and bilateral pes planus.  On his April 
2005 VA Form 9, the veteran indicated that of the above 
issues, he was only pursuing that of service connection for 
bilateral pes planus.
 
The issues of service connection for psychiatric disability 
other than PTSD and bilateral pes planus on a de novo basis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an October 2004 
rating decision; the veteran initiated an appeal of the 
rating action and was issued a statement of the case on this 
issue in May 2005, but he did not timely perfect an appeal.

2.  The evidence received since the October 2004 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  An unappealed January 1983 rating decision denied service 
connection for bilateral foot disability, including pes 
planus; the veteran initiated an appeal of the rating action 
and was issued a statement of the case in March 1983, but he 
did not perfect his appeal of the January 1983 rating 
decision.

4.  The evidence received since the January 1983 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  

5.  A claim for service connection for right ear hearing loss 
was filed within one year of the veteran's discharge from his 
last period of service; the contemporaneous evidence 
confirmed the presence of right ear hearing loss. 

6.  An informal claim for service connection for tinnitus was 
filed within one year of the veteran's discharge from his 
last period of service; the contemporaneous evidence 
confirmed the presence of tinnitus. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  The criteria for assignment of an effective date of July 
24, 2003, for the grant of service connection for right ear 
hearing loss have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400 (2007). 

5.  The criteria for assignment of an effective date of July 
24, 2003, for the grant of service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As to the pes planus claim, in light of the Board's reopening 
of that claim, any deficiency regarding new and material 
evidence notice is not prejudicial.  As to the PTSD claim, VA 
provided the veteran with the contemplated notice in an 
October 2006 correspondence, prior to adjudicating the claim 
in February 2007.  Although neither that correspondence nor 
any other communication from VA provided notice concerning 
the initial disability rating and effective date to be 
assigned in the event service connection was granted for his 
claimed disorder, as discussed in further detail below, new 
and material evidence sufficient to reopen the claim has not 
been presented.  Consequently, neither an initial disability 
rating nor an effective date for a grant of service 
connection will be awarded, and the veteran therefore has not 
been prejudiced by any notice deficiency.

As to the hearing loss and tinnitus claims, although the 
veteran never received notice under 38 U.S.C.A. § 5103(a) as 
to the information and evidence relevant to establishing the 
proper effective dates, the Board points out that the rating 
decision from which the earlier effective date claims 
originate granted service connection for those disorders, and 
established initial ratings and effective dates for the 
hearing loss and tinnitus; his claims therefore were 
substantiated at that time, and further 38 U.S.C.A. § 5103(a) 
notice regarding earlier effective dates is not required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board notes that the veteran received the notice to which 
he is entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case.  Neither the 
veteran nor his representative has alleged prejudice from the 
failure to provide preadjudicatory notice as to the effective 
date assigned.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(clarifying that prejudice is not presumed from the failure 
to provide preadjudicatory notice of a downstream element 
where the underlying claim has been substantiated).  Compare 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007). 

In short, the veteran has received the notice to which he is 
due under U.S.C.A. 
§ 5103(a).  He has had ample opportunity to fairly 
participate in the development of his claims.  Based on the 
procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

I.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  PTSD 

An October 2004 rating decision denied entitlement to service 
connection for PTSD.  The decision explained that the veteran 
did not have a current diagnosis of the disorder.  The 
veteran was advised of the decision on November 4, 2004, and 
of his appellate rights with respect thereto.  He initiated 
an appeal and was issued a responsive statement of the case 
in May 2005.  Thereafter, no further communication was 
received from the veteran or any representative referencing 
PTSD until at least November 16, 2005.  The Board notes that 
although the veteran was afforded a VA psychiatric 
examination in September 2005, the examiner concluded that 
the veteran did not have PTSD.  In the Board's opinion, the 
examination report therefore does not constitute new and 
material evidence such as to have required further 
consideration by the RO before the October 2004 rating 
decision could become final.  See generally Muehl v. West, 13 
Vet. App. 159, 161-62 (1999) (RO's receipt of 38 C.F.R. § 
3.156(b)-compliant evidence abates the finality of a prior 
decision on a claim and tolls the time for filing an appeal 
until a new decision has been issued); Compare Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the definition of 
"new and material evidence" in paragraph (a) of 38 C.F.R. § 
3.156 applies to paragraph (b)).  Consequently, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the October 2004 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2007).

The evidence on file at the time of the October 2004 rating 
decision included the veteran's service treatment records 
which are silent for any complaints or findings of 
psychiatric disability during the period of service 
considered honorable for VA purposes.  At an April 1991 
redeployment examination, the veteran denied any sleep 
problems, depression, excessive worrying, memory loss, or 
nervous trouble.  At a February 1992 Health Risk Appraisal, 
he reported that he was seldom depressed and denied any 
alcohol abuse.  In December 1998 he attended an outpatient 
alcohol abuse prevention program on a self-referral.  At a 
May 2001 Health Survey, he reported experiencing difficulty 
in dealing with others, as well as stress.

The evidence of record at the time of the October 2004 rating 
decision also included service personnel records showing that 
although he received a non-judicial punishment in 1990 for 
storing brass knuckles, his performance evaluations through 
2001 were exemplary, with no noted deficiencies, and several 
recommendations for promotion.  Throughout the referenced 
period he also earned the Good Conduct Medal and the Army 
Commendation Medal.  He received poor performance evaluations 
for his remaining years in service (those considered a bar to 
VA benefits), with notations that he compromised his 
integrity daily, that his judgment was not sound, and that he 
failed to accomplish his tasks.  In May 2002 he was 
reprimanded for driving while intoxicated, and received a bad 
conduct discharge following a Special Courts-Martial after he 
was also found to have used cocaine.

The evidence previously considered also included statements 
from the veteran indicating that following his return from 
the Persian Gulf, he experienced nightsweats, sleeping 
problems, depression, excessive alcohol use, and memories 
involving disposal of the corpse of a friend (J.H.).  He also 
noted that a friend in another unit, D.M., died of a 
myocardial infarction at some point.  The veteran accompanied 
his statements with an announcement of J.H.'s February 1991 
death.  The veteran also provided photographs of different 
areas in the Persian Gulf, as well as leaflets written in 
Arabic. 

The evidence previously considered lastly included the report 
of a May 2004 VA examination.  The veteran reported 
experiencing combat in the Persian Gulf, and identified 
stressful experiences including the death of J.H., the 
wounding of a sergeant Smith, witnessing dead Iraqi soldiers, 
assisting at the scene of a fatal motor vehicle accident in 
Saudi Arabia, and the death of D.M. in 2002.  The veteran 
explained that he experienced depression, and that his 
alcohol use became excessive in service.  The examiner 
concluded that the veteran did not meet three criteria for a 
diagnosis of PTSD, and concluded that the veteran instead had 
an anxiety disorder not otherwise specified and a depressive 
disorder not otherwise specified.  The examiner further 
concluded that a specific depressive disorder arose in the 
veteran in relation to the death of his father or stepfather 
in 1993, with a likely associated increased in alcohol use.

Pertinent evidence added to the record since the October 2004 
VA examination includes VA treatment records for January 2004 
to May 2008, the report of a September 2005 VA examination 
(with an April 2007 addendum), the report of a September 2005 
vocational rehabilitation assessment of the veteran by R. 
Litwin, Ph.D. (received at some point in or after December 
2005), letters written by the veteran in 1990 and 1991, a 
July 2008 statement from the veteran's fiancée, and 
statements by the veteran as well as his July 2008 testimony.

The VA treatment records document treatment for anxiety and 
depressive disorders, but not for PTSD.  A January 2005 entry 
documents his contention that he was preoccupied with certain 
events in service, particularly the death of friends and 
others.  The psychiatrist concluded that the veteran did not 
meet the full criteria for a PTSD diagnosis, although he 
explained that the veteran did have several symptoms of PTSD.  
Other entries document that the veteran had positive PTSD 
screens on a number of occasions, although he was not 
actually diagnosed with the disorder in consequence, and was 
instead diagnosed with anxiety and depressive disorders not 
otherwise specified.  An August 2007 entry notes that the 
veteran reported several symptoms of PTSD and had experienced 
situations conducive to the development of PTSD, but 
nevertheless did not meet the criteria for the disorder; the 
veteran instead had a depressive disorder.  A December 2007 
entry notes that the veteran reported experiencing 
psychiatric symptoms since 1991; he was diagnosed with 
depression and anxiety disorders not otherwise specified, and 
with rule out PTSD.

As the treatment records consistently indicate that the 
veteran does not have PTSD, and at best mention that PTSD 
should be ruled out, they clearly are not material, and do 
not raise a reasonable possibility of substantiating the 
claim.

At his September 2005 examination, the veteran reported 
witnessing death and injury during his service in the Persian 
Gulf.  He reported using alcohol heavily from 1990 to 2002.  
The examiner diagnosed the veteran with depressive disorder 
not otherwise specified, which he concluded was not 
etiologically related to service.  The examiner explained 
that although the veteran did have some PTSD symptoms, he did 
not meet the criteria to justify a diagnosis of that 
disorder.  In the April 2007 addendum the examiner indicated 
that after reviewing the claims files (which would include 
Dr. Litwin's report discussed below), he did not see any 
reason to alter his opinions as to the veteran's psychiatric 
condition.  Given the examiner's conclusion that the veteran 
does not have PTSD, the examination report is clearly against 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.

In his assessment report, Dr. Litwin notes that the veteran 
informed him he was being treated for PTSD based on stressors 
including witnessing friends killed or dismembered in 
service.  Dr. Litwin noted that psychological testing of the 
veteran showed a tendency on his part to magnify the level of 
experienced illness.  He noted that some testing of the 
veteran was consistent with severe PTSD, although he also 
noted the possibility of magnification of symptoms.  Dr. 
Litwin indicated that the veteran tended to isolate himself 
due to his claimed PTSD.

The Board points out that Dr. Litwin did not actually 
diagnose the veteran with PTSD.  His references to PTSD 
clearly were based on his understanding from the veteran that 
the disorder was the working psychiatric diagnosis.  (The 
Board notes that this understanding is demonstrably 
inconsistent with the evidence, and from his statements to 
treating clinicians concerning his frustration in trying to 
obtain a PTSD diagnosis, the veteran clearly knew he was 
providing incorrect information to Dr. Litwin).  This is 
supported by the fact that there is no indication that Dr. 
Litwin read the claims files, and by the nature of the 
report, which was concerned with assessing the vocational 
aptitude of the veteran rather than the diagnosis of 
disability.  With this in mind, the Board concludes that Dr. 
Litwin's references to PTSD were not meant to confirm that 
the veteran in fact had the disorder; he instead were 
essentially reporting what the veteran believed was the 
working diagnosis.  Although he noted that the veteran's 
self-report on a specific psychological test was possibly 
compatible with PTSD, he again did not diagnose the disorder.  
The Board points out that the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Given that Dr. Litwin was not in fact 
diagnosing PTSD or otherwise intending to confirm the 
presence of that disorder, the Board finds that Dr. Litwin's 
report is not material to the question of whether the veteran 
has PTSD.  As such, it does not raise a reasonable 
possibility of substantiating the claim.

In his statements and testimony, the veteran indicates that 
he experienced stressor events during combat in service, and 
when assisting with the fatal motor vehicle accident in Saudi 
Arabia.  He also claimed the 1993 death of his father or 
stepfather, his 1994 separation from his spouse, and his 
inability to attend to his daughter during an illness in 1996 
as other experiences which led to depression or PTSD.  At his 
hearing, he again mentioned the death of J.H., and explained 
that although he was experiencing psychiatric problems in 
service, he did not seek treatment out of fear that his 
promotion opportunities would be limited.  The Board points 
out that his statements are largely duplicative of the 
statements he made in connection with the claim denied in 
October 2004.  To the extent he has identified other stressor 
events to support a diagnosis of PTSD, the Board acknowledges 
that the U.S. Court of Appeals for the Federal Circuit has 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
finds, however, that PTSD is not a medical condition subject 
to identification by a layperson.  The Board notes in this 
regard that in Jandreau, the Federal Circuit used a broken 
leg as an example of a medical condition capable of lay 
identification.  Whether depression or any other psychiatric 
symptom constitutes PTSD (or any diagnosable psychiatric 
disorder, for that matter) is, in the Board's opinion, a 
medical question.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Consequently, the veteran's assertions concerning current 
PTSD resulting from service experiences do not constitute 
competent evidence, and therefore do not raise a reasonable 
possibility of substantiating the claim.

In his letters, the veteran explains that although he was not 
depressed, he did experience his bad days.  A February 1991 
letter discusses the death of a friend in service.  Although 
those letters tend to provide further corroboration of a 
particular stressor claimed by the veteran (presumably the 
death of J.H.), the letters do not purport to establish that 
the veteran has PTSD.  The letters, while new, are not 
material, and do not raise a reasonable possibility of 
substantiating the claim.

In her statement, the veteran's fiancée indicates that the 
veteran has PTSD.  She describes some psychiatric symptoms 
she has observed.  Inasmuch as there is no indication that 
his fiancée has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter, her statement is entitled to no probative value.  
Id.  As already discussed, the question as to whether any 
particular psychiatric symptom or symptoms constitutes PTSD 
is a medical question.  Her statement therefore does not 
constitute competent evidence, and does not raise a 
reasonable possibility of substantiating the claim.  Id.  

The evidence submitted since the October 2004 rating decision 
does not include evidence showing that the veteran has PTSD, 
which is the critical element that was found lacking in the 
October 2004 rating action.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the veteran's claim of entitlement to service connection for 
PTSD is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. § 3.156(a). 

B.  Pes planus

A January 1983 rating decision denied entitlement to service 
connection for bilateral foot disability, including pes 
planus.  In response to his disagreement with the rating 
action the veteran was issued a statement of the case in 
March 1983, but no further communication was received from 
him or any representative for more than a decade.  
Consequently, service connection for bilateral pes planus may 
be considered on the merits only if new and material evidence 
has been received since the time of the January 1983 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence considered at the time of the January 1983 
rating decision includes service treatment records showing 
that at his June 1982 enlistment examination, the veteran was 
noted to have asymptomatic pes planus.  A September 1982 
entry notes complaints of foot pain since basic training; 
physical examination disclosed tenderness, and he was 
diagnosed with sore feet.  The report of the veteran's 
October 1982 discharge examination notes that he was seen in 
the podiatry clinic with diagnosis of plantar fascial strain.  

The evidence of record at the time of the January 1983 rating 
decision also included the reports of December 1982 VA 
examinations.  The reports record the veteran's complaints of 
bilateral foot and arch pain since basic training.  X-ray 
studies of the feet were negative for pertinent 
abnormalities.  Physical examination documented flat feet and 
the loss of the arches.  The veteran was diagnosed as having 
bilateral arch strain and bilateral pes planus.

Pertinent evidence added to the record since the January 1983 
rating decision includes the service treatment records for 
the veteran's second period of service, as well as the 
veteran's testimony before a Decision Review Officer in 
November 2006 and before the undersigned in July 2008.
 
The service treatment records show that at his March 1986 
entrance examination, the veteran was noted to have moderate 
pes planus.  A May 1989 entry notes complaints of sore 
arches; he was diagnosed as having pes planus.  A 1992 entry 
notes complaints of bilateral arch pain; he was diagnosed 
with symptomatic pes planus and prescribed arch supports.    

At his November 2006 hearing, the veteran testified that he 
was told during his first period of service that his pes 
planus was severe in nature.  He testified that during his 
second period of service, he was placed on profiles for his 
pes planus, and was issued inserts with no relief.  At his 
hearing before the undersigned, the veteran testified that 
his foot pain worsened in service, and that although he was 
issued a soft shoe profile, he continued to wear boots as 
part of his leadership role.

The Board finds the above evidence to be clearly new and 
material, given the addition of service treatment records 
addressing pes planus symptoms that could not have been 
considered at the time of the January 1983 rating decision, 
as well as the veteran's testimony concerning his symptoms in 
service.  The veteran's claim for service connection for pes 
planus is therefore reopened.


II.  Earlier effective dates for right ear hearing loss and 
tinnitus

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

The record shows that on August 7, 2002, prior to his 
discharge from service, the veteran filed a VA Form 21-526 
seeking service connection for, inter alia, hearing loss; he 
did not mention tinnitus or complaints such as ringing in his 
ears.

On file is the report of a private October 2003 audiogram, 
which shows that the puretone decibel loss in the right ear 
for the 500 and 1000 hertz ranges was 35, and in the 2000, 
3000, and 4000 hertz ranges was 15 or less; the report did 
not include speech discrimination scores.

In January 2004 and December 2004, the veteran contacted VA 
to complain that his hearing loss claim had never been 
adjudicated.

At an April 28, 2004 VA audiology examination, the veteran 
reported experiencing constant tinnitus since 1993.  The 
audiometric findings revealed right ear hearing loss for VA 
purposes.

In April 2005, the veteran indicated that his hearing was 
affected by noise in service.

In an August 2005 examination report, a VA audiologist 
concluded that the veteran's right ear hearing loss and 
tinnitus were related to service.

In October 2005, service connection for right ear hearing 
loss was granted, with an assigned noncompensable evaluation 
effective April 30, 2005.  Service connection for tinnitus 
was also granted, with an assigned 10 percent evaluation 
effective April 30, 2005.

At his hearing before the undersigned, the veteran testified 
that his hearing loss and tinnitus started in 1993.  

A.  Right ear hearing loss

The record shows that the veteran filed a claim for service 
connection for hearing loss before he left service.  He 
followed up on this claim in January 2004, within a year of 
his discharge from his last period of service.  The Board 
points out that although the latter part of his second period 
of service is considered a bar to VA benefits, that period of 
service is still relevant as to the date he left service.  

The Board notes that the evidence of record contemporaneous 
with the January 2004 inquiry by the veteran includes the 
report of an October 2003 private audiogram, and the report 
of an April 2004 VA audiogram.  Although the October 2003 
examination did not document findings suggestive of hearing 
loss for VA purposes, see 38 C.F.R. § 3.385 (2007), the April 
2004 VA examination did show such hearing loss.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran has had hearing loss for VA purposes since 
his discharge from service.

In sum, the veteran filed a claim for service connection for 
right ear hearing loss within a year of his discharge from 
service, and the evidence shows that hearing loss for VA 
purposes has been present since service.  The Board 
accordingly concludes that the veteran is entitled to 
assignment of an effective date of July 24, 2003 (the day 
following his discharge from his last period of service) for 
the award of service connection for right ear hearing loss.
 
The veteran has suggested that the proper effective date in 
this case is sometime in 1993, as that is when the hearing 
loss began.  The Board points out, however, that pertinent 
regulations provide that the effective date may not be 
earlier than the day after the veteran's last day in service.

Accordingly, the proper date for service connection for right 
ear hearing loss in this case is July 24, 2003.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


B.  Tinnitus

The record is devoid of any communication from the veteran, 
formal or informal, concerning tinnitus until April 2004.  
The Board notes that the August 2002 application for benefits 
mentioned hearing loss, but not tinnitus or any symptoms such 
as ringing in the ears.

On April 28, 2004, the veteran was examined by VA.  At that 
time he asserted that he had tinnitus which was constant, and 
which had begun in service.  In the Board's opinion, with a 
sympathetic reading of the veteran's statements at the 
examination to determine all potential claims raised by the 
evidence, see Szemraj v. Principi, 357 F.3d 1370 (2004), the 
veteran's statements as to tinnitus at that time constituted 
a raised claim for service connection for the disorder.  The 
Board also finds that the veteran did have tinnitus at that 
time.

Given that an informal claim for service connection for 
tinnitus was raised within a year of the veteran's discharge 
from his last period of service, and as the evidence at the 
time documented the presence of tinnitus, the Board finds 
that the veteran is entitled to an effective date of July 24, 
2003, for the grant of service connection.

The Board again notes, the veteran's understanding to the 
contrary notwithstanding, that the veteran can not receive an 
effective date for the grant of service connection for 
tinnitus which predates his discharge from service.

Accordingly, the proper date for service connection for 
tinnitus in this case is July 24, 2003.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for PTSD is denied.

New and material evidence having been received, reopening of 
the claim for service connection for bilateral pes planus is 
granted.  

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 24, 
2003, for the award of service connection for right ear 
hearing loss is granted. 

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 24, 
2003, for the award of service connection for tinnitus is 
granted. 


REMAND

As already discussed, the veteran's bilateral pes planus was 
noted on the entrance examinations for both periods of 
service, and consequently was not incurred in service.  With 
respect to any aggravation in or by service, the service 
treatment records for both periods (including records created 
during the honorable portion of the second period of service) 
document complaints related to the pes planus which resulted 
in the prescribing of alleviatory measures.  If a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service incurrence for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder. In that case, the provisions of 
38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden 
falls on the veteran to establish aggravation. Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption 
of aggravation under section 1153 arises, due to an increase 
in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  
Under the circumstances, the Board finds that a VA 
examination would be helpful in determining whether the 
veteran's pes planus underwent chronic aggravation in 
service.

With respect to psychiatric disability other than PTSD, as 
noted during the discussion of the PTSD claim, the veteran 
has been diagnosed on a number of occasions with anxiety and 
depressive disorders not otherwise specified.  The May 2004 
examiner believed that the veteran's depressive disorder 
stemmed from the loss of his father or stepfather in 1993.  
The September 2005 examiner did not address this possible 
origin, but rather determined that the depression was not 
related to service at all.  Neither examiner addressed the 
etiology of any anxiety disorder.  Under the circumstances, 
the Board is of the opinion that the veteran should be 
afforded another VA examination to clarify the etiology of 
all psychiatric disorders experienced by the veteran.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent 
to the claims remaining on appeal.  With 
any necessary authorization from the 
veteran, attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
veteran's bilateral pes planus.  All 
indicated studies should be conducted.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that bilateral pes planus was present 
in active duty service and, if so, an 
opinion as to each of the following:

A.  Did such disability undergo 
aggravation during the period of 
service from July 1982 to November 
1982?

B.  If so, was the aggravation 
clearly and unmistakably due to 
natural progress?

C.  Did such disability undergo 
aggravation during the period of 
service from June 1989 to June 13, 
1999?

D.  If so, was the aggravation 
clearly and unmistakably due to 
natural progress?

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review.   
The term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition, as opposed to a 
temporary flare-up of symptoms.

4.  Arrange for the veteran to undergo a 
VA examination to determine the nature, 
extent and etiology of the veteran's 
psychiatric disability.  All indicated 
studies should be performed.  With 
respect to each psychiatric disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the psychiatric disability is 
etiologically related to service.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

5.  Readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full, issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


